Citation Nr: 1000346	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  04-01 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for heart disease, 
including hypertension, secondary to type 2 diabetes 
mellitus.

2.  Entitlement to an initial evaluation in excess of 20 
percent for type 2 diabetes mellitus from April 15, 2002 to 
January 19, 2006; and, in excess of 40 percent from January 
20, 2006.

3.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy, left lower extremity from 
April 15, 2002 to July 8, 2007; and, in excess of 20 percent 
from July 9, 2007.

4.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy, right lower extremity from 
April 15, 2002 to July 8, 2007; and, in excess of 20 percent 
from July 9, 2007.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1969.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which granted service connection for diabetes 
mellitus and assigned a 20 percent evaluation; and service 
connection for peripheral neuropathy, of the left and right 
lower extremities, assigning a 10 percent evaluation for each 
extremity.  The effective date assigned for all items was 
from April 15, 2002.   In addition, service connection for 
heart disease, including hypertension, secondary to type 2 
diabetes mellitus was denied.  The Veteran disagreed with 
this decision.

By rating action in November 2003, an earlier effective date 
for diabetes mellitus was granted from April 15, 2002 to May 
8, 2001.  

In August 2006, the Board remanded this claim to the RO for 
additional development.  

By rating action in September 2006, the 20 percent evaluation 
for diabetes mellitus was increased to 40 percent effective 
from January 20, 2006; and, the 10 percent evaluations for 
each lower extremity were increased to 20 percent effective 
from July 9, 2007.  As these increases represent less than 
the maximum available benefit, they do not abrogate the 
pending appeal. AB v. Brown, 6 Vet. App. 35 (1993).  
Accordingly, the Board will proceed with appellate review of 
the propriety of the assigned ratings.

Under Fenderson v. West, 12 Vet. App. 119, 125-26 (1999), 
when a Veteran appeals the initial rating for a disability, 
VA must consider the propriety of a "staged" rating based on 
changes in the degree of severity of the disorder since the 
effective date of service connection.

The issue of entitlement to service connection for heart 
disease, including hypertension, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From April 15, 2002, to January 19, 2006, the Veteran's 
type 2 diabetes mellitus has not required the regulation of 
activities.

2.  From January 20, 2006, the Veteran's type 2 diabetes 
mellitus has not been manifested by episodes of ketoacidosis 
or hypoglycemic reactions; nor has he required any 
hospitalizations as a result of his diabetes mellitus.

3.  From April 15, 2002, to November 9, 2006, the Veteran's 
left lower extremity peripheral neuropathy has been 
manifested by no more than mild, incomplete paralysis of the 
common popliteal nerve.

4.  From April 15, 2002, to November 9, 2006, the Veteran's 
right lower extremity peripheral neuropathy has been 
manifested by no more than mild, incomplete paralysis of the 
common popliteal nerve.

5.  From November 9, 2006, the Veteran's left lower extremity 
peripheral neuropathy has been manifested by moderate, 
incomplete paralysis of the common popliteal nerve.

7.  From November 9, 2006, the Veteran's right lower 
extremity peripheral neuropathy has been manifested by 
moderate, incomplete paralysis of the common popliteal nerve.


CONCLUSIONS OF LAW

1.  From April 15, 2002, to January 19, 2006, the Veteran's 
type II diabetes mellitus has not met the criteria for an 
evaluation greater than 20 percent.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic 
Code 7913 (2009)

2.  From January 20, 2006, the Veteran's type II diabetes 
mellitus has not met the criteria for an evaluation greater 
than 40 percent.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b):38 
C.F.R. § 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, 
Diagnostic Code 8521.

3.  From April 15, 2002, to November 9, 2006, the Veteran's 
left lower extremity peripheral neuropathy has not met the 
criteria for an evaluation greater than 10 percent.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107(b); 38 C.F.R. § 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 
8521.

5.  From April 15, 2002 to November 9, 2006, the Veteran's 
right lower extremity peripheral neuropathy has not met the 
criteria for an evaluation greater than 10 percent.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107(b); 38 C.F.R. § 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 
8521.

6.  From November 9, 2006, the Veteran's left lower extremity 
peripheral neuropathy has met the criteria for an evaluation 
of 20 percent, but no more.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107(b); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.10, 4.124a, Diagnostic Code 8521.

7.  From November 9, 2006, the Veteran's right lower 
extremity peripheral neuropathy has met the criteria for an 
evaluation of 20 percent, but no more.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107(b); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1, 
4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8521.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As service connection, an initial rating, and an effective 
date have been assigned for diabetes mellitus, and left and 
right lower extremity peripheral neuropathy, the notice 
requirements of 38 U.S.C.A. § 5103(a) have been met.  Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, VA has obtaining identified and 
available evidence needed to substantiate the claims, 
including VA medical records; and as warranted by law, 
affording VA examinations.  The claimant was provided the 
opportunity to present additional pertinent evidence and a 
meaningful opportunity to participate in the adjudication of 
the claim.  There is no evidence of any VA error in assisting 
the appellant that reasonably affects the fairness of this 
adjudication, or prejudices the appellant.  Hence, the case 
is ready for adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, 5 
volumes of extensive and duplicative VA medical records, and 
private medical records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claim file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

I.  Increased initial ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if an 
application is received within one year from that date.  38 
U.S.C.A. § 5110(b)(2) (West 2002).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2009) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. §§ 3.321(b).

Background

A September 2002 VA examination report indicates that the 
Veteran was diagnosed with an enlarged heart with 
hypertension in 1990.  He later was diagnosed with congestive 
heart failure.  He subsequently went through a series of 
heart procedures including heart catherization, several 
angioplasties, and an arthrectomy in June 1994.  In January 
1995, while being referred for a possible heart transplant 
his sugar was noted to have been elevated.  He was not 
treated with medication at that time.  In 1998 or 1999 he was 
started on insulin.  He was currently taking 50 units of 
Lantin insulin at bedtime.  The diagnosis was diabetes 
mellitus type II, insulin dependent with evidence of mild 
distal peripheral neuropathy.  No other history of 
significant diabetic complications was noted.  

In July 2004, a VA examiner reviewed the Veteran's claims 
file in detail.  He noted that the medical records primarily 
addressed the Veteran's cardiomyopathy.  The first diagnosis 
he found of diabetes mellitus was dated in December 2000.  It 
was noted that the Veteran was under a great deal of 
medications for his severe cardiac conditions.  His diabetes 
had not been well-controlled recently in spite of his 
medication.  

The Veteran complained of leg pain from the knees down and 
occasional leg cramps during the night.  Neurological 
examination revealed sensorium intact; cranial nerves were 
normal; tendon reflexes were decreased throughout, but no 
pathological reflexes.  Light touch sensation was maintained, 
but pinprick, positive sensation, and vibratory sensations 
were all decreased to absent in the lower extremities from 
mid-leg including feet and toes.  The diagnosis was metabolic 
syndrome; diabetes mellitus, erectile dysfunction, and 
bilateral pain upper and lower extremities.  No other history 
of significant diabetic complications was noted. 

A November 2006 VA examination report noted that the Veteran 
had normal blood sugars in 1994 and 1998.  A VA physician 
noted insulin treatment began around 1999.  There was no 
record of admissions for ketoacidosis or hypoglycemia.  He 
had erectile dysfunction, and numbness and tingling in his 
feet for the last 10 years with occasional cramps during the 
night.  A recent examination for retinopathy was negative.  
The Veteran took Lantin insulin.  He was not on any 
hypoglycemic pills.  He followed a diabetic diet about 75 
percent of the time.  He did not exercise.  The examiner 
diagnosed diabetes mellitus first diagnosed around 1999 with 
complications including erectile dysfunction, and bilateral 
pain of the lower extremities; coronary artery disease and 
cardiomyopathy with congestive heart failure.

A July 2007 addendum to the November 2006 VA examination 
report opined that the Veteran's peripheral neuropathy caused 
moderate nerve involvement in the lower extremities.  

A.  Diabetes mellitus

Diabetes mellitus is rated under 38 C.F.R. § 4.120, 
Diagnostic Code (DC) 7913, which warrants a 20 percent rating 
for diabetes mellitus requiring insulin or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating requires insulin, a restricted diet, and regulation of 
activities.  A 60 percent rating requires insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  38 C.F.R. § 4.119 
(2009).  

The term "regulation of activities" means that the appellant 
must avoid strenuous 
occupational and recreational activities.  Id.
 
At this juncture, the Board acknowledges a December 2004 
statement from the Veteran in which he asserted that his 
activities were restricted due to his diabetes mellitus.  He 
further indicated that he was missing "a lot" of work due 
to his service-connected disabilities.  

VA examinations and treatment records show that the Veteran's 
diabetes mellitus is currently controlled by diet and 
insulin.  While the evidence reveals that the appellant is 
restricted in his activities as a result of his chronic and 
severe heart disease, no physician or health care provider 
has found that the Veteran must regulate his activities due 
to diabetes.  His own statements to this affect, as described 
above, are less probative here than the absence of doctor's 
instructions to regulate strenuous activity specifically due 
to diabetes.  

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for a 
rating in excess of 20 percent for diabetes mellitus have not 
been met during the appellate period from April 15, 2002, to 
January 20, 2006.
 
From January 20, 2006, the Veteran's type II diabetes 
mellitus has not met the criteria for an evaluation in excess 
of 40 percent.  Indeed, the Veteran has not been shown at any 
time since January 20, 2006, to have suffered any episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.   The Veteran is 
severely disabled and his activities are likewise restricted 
not as a result of diabetes but as a result of his chronic 
heart disease.

Again, there is no medical evidence that the Veteran has had 
to regulate his activities because of his diabetes.  In view 
of the absence of any medical evidence showing that the 
Veteran must avoid strenuous occupational and recreational 
activities due to diabetes, an initial rating in excess of 20 
percent is not warranted from April 15, 2002 to January 19, 
2006.
 
Given the absence of any episodes of ketoacidosis or 
hypoglycemia, and in light of the fact that the record does 
not demonstrate regulation of activities, assignment of the 
next-higher 60 percent rating from January 20, 2006, is not 
warranted.

B. Increased  evaluations for peripheral neuropathy

Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, which 
concerns paralysis of the external popliteal nerve (common 
peroneal nerve), mild, incomplete paralysis of this nerve 
warrants a 10 percent rating; moderate, incomplete paralysis 
warrants a 20 percent rating; and, severe, incomplete 
paralysis warrants a 30 percent rating.

The Veteran contends that he is entitled to higher initial 
ratings. 

At the September 2002 VA examination mild distal peripheral 
neuropathy was diagnosed.  At the July 2004 VA examination 
neurological examination revealed normal sensorium intact; 
cranial nerves were normal; tendon reflexes were decreased 
throughout, but no pathological reflexes.  Light touch 
sensation was maintained, but pinprick, positive sensation, 
and vibratory sensations were all decreased to absent in the 
lower extremities from mid-leg including feet and toes. 

As above, the record clearly shows that the Veteran's 
bilateral lower extremity peripheral neuropathy had only been 
described as "mild" in the September 2002 VA examination.  In 
the July 2004 VA examination there is no indication that the 
Veteran's peripheral neuropathy was manifested by moderate 
incomplete paralysis of the common peroneal nerve.  

At the November 2006 VA examination the examiner noted that 
the Veteran had numbness and tingling in both feet for the 
last 10 years with occasional cramps during the night.  The 
examiner diagnosed bilateral pain lower extremities, but did 
not opine whether the peripheral neuropathy was mild, 
moderate, or severe as requested in the Board's remand 
instructions.  In a July 2007 addendum to the November 2006 
VA examination report the examiner opined that the peripheral 
neuropathy caused moderate nerve involvement in the lower 
extremities.  

The RO granted an increased rating for peripheral neuropathy 
from July 9, 2007, the date of the addendum to the November 
9, 2006 VA examination, rather than to the date of the 
examination itself.  Thus, the Board finds that a staged 20 
percent evaluation for each lower extremity is warranted from 
November 9, 2006.  

The record contains no evidence of more than mild, incomplete 
paralysis of the common popliteal nerve during the period 
from April 15, 2002 to November 8, 2006.  Therefore, the 
Veteran's service-connected left and right lower extremity 
peripheral neuropathy warrants no higher than the initially 
assigned 10 percent rating during this period.  The first 
evidence of moderate left and right lower extremity 
peripheral neuropathy was demonstrated in the November 9, 
2006 VA examination, therefore, a 20 percent evaluation for 
left and right lower extremity peripheral neuropathy is 
justified effective November 9, 2006.  A rating higher than 
20 percent however is not warranted for left and right lower 
extremity peripheral neuropathy during this period, as severe 
symptomatology has not been demonstrated over any portion of 
the rating period on appeal.

II.  Extraschedular Considerations

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities." 38 C.F.R. § 
3.321(b)(1) (2009); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the Veteran or reasonably raised by the record)

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). 

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization. Id. at 
115-116. When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation in this case is not 
inadequate. An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
disability at issue, but the medical evidence reflects that 
those manifestations are not present in this case. 
Additionally, the diagnostic criteria adequately describes 
the severity and symptomatology of the Veteran's disorder. 
Moreover, the evidence does not demonstrate other related 
factors.  The Veteran has not required frequent 
hospitalization due to service-connected disorders. Moreover, 
while the Veteran indicates that he has missed some time at 
work, evidence of marked interference with employment has not 
been shown. In the absence of any additional factors, the 
RO's failure to consider or to refer this issue for 
consideration of an extraschedular rating was not 
prejudicial.


						(CONTINUED ON NEXT PAGE)



ORDER

An evaluation greater than 20 percent for diabetes mellitus, 
type II from April 15, 2002 to January 19, 2006; and, in 
excess of 40 percent from January 20, 2006, is denied.

An evaluation in excess of 10 percent is not warranted for 
left lower extremity peripheral neuropathy from April 15, 
2002, to November 8, 2006.

An evaluation in excess of 10 percent is not warranted for 
right lower extremity peripheral neuropathy from April 15, 
2002, to November 8, 2006.

From November 9, 2006, a 20 percent rating is granted for 
left lower extremity peripheral neuropathy.  

From November 9, 2006, a 20 percent rating is granted for 
right lower extremity peripheral neuropathy.  


REMAND

With respect to the claim of entitlement to service 
connection for a heart disability, including hypertension, 
additional development is required.  This matter was 
previously before the Board in August 2006.  At that time, it 
was instructed that an examiner express whether the Veteran's 
service-connected diabetes mellitus aggravated his claimed 
heart and hypertension disorders.  It is further noted that a 
November 2004 private physician's statement suggests such 
possibility of secondary aggravation.  

Pursuant to the remand instructions, an examination was 
performed in November 2006 and an opinion was obtained.  
However, the question of aggravation was not addressed.  An 
addendum was provided in July 2007, in which the examiner 
stated that the Veteran's hypertension and heart disease were 
"less likely than not secondary to his diabetes."  The word 
secondary, however, is not deemed to sufficiently encompass 
the question of aggravation here.  Indeed, the only rationale 
provided in the addendum was that the hypertension and heart 
disease had their onset 17 years prior.  However, the 
question of onset is pertinent only to the question of 
whether the service-connected diabetes caused hypertension 
and heart disease, and would seemingly have no bearing on the 
issue of aggravation.  Therefore, the examiner's response is 
incomplete.  In this regard, it is noted that remand 
instructions of the Board are neither optional nor 
discretionary. Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the question of aggravation must still be 
addressed, as requested in the Board's August 2006 remand.


Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examiner to review 
the claims file and specifically opine as 
to whether it is at least as likely as 
not that the Veteran's service-connected 
diabetes mellitus aggravated (i.e., 
caused a permanent worsening beyond the 
natural progression of the disease) his 
heart disease or hypertension.  Any 
opinion offered should be accompanied by 
a clear rationale.  If the examiner 
cannot respond without resorting to 
speculation, he should explain why a 
response would be speculative.

2.  Upon completion of the above, the RO 
must readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited 
handling is requested.)



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


